COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS

Cause numbers:           01-17-00746-CR, 01-17-00747-CR, & 01-17-00748-CR,
Style:                   Charles Ervin Nelson v. The State of Texas; William Frank Bane v.
                         The State of Texas; Joseph Savoie v. The State of Texas
Date motions filed*:     October 20, 2017
Type of motions:         First Motion for Extension of Time to File Opening Brief; Letter
                         Requesting a Copy of Records
Party filing motions:    Pro Se Appellants Charles Ervin Nelson, William Frank Bane, &
                         Joseph Savoie
Document to be filed:    Appellants’ briefs

Are appeals accelerated?    No.

If motions to extend time:
       Original due date:                November 8, 2017
       Number of extensions granted:         0      Current Due Date: November 8, 2017
       Date Requested:                   December 9, 2017

Ordered that motions are:
       Granted
              If document is to be filed, document due: December 11, 2017.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: Appellants’ first motions for extensions of time to file their briefs by
          December 11, 2017, is granted. With respect to their letters requesting a copy of the
          records, the Clerk of this Court is sending a copy of them on a CD to appellants by
          certified mail, tracking numbers 7000 1530 0003 7020 3225, and 7000 1530 0003
          7020 3232, and 7000 1530 0003 7020 3249.

Judge’s signature: /s/ Evelyn V. Keyes
                                               Acting for the Court

Date: October 31, 2017



November 7, 2008 Revision